Citation Nr: 0125749	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for manic depressive 
disorder, claimed as a residual of Agent Orange exposure.  

2.  Entitlement to a permanent and total disability rating 
for nonservice connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
Regional Office (RO) that denied the claims at issue.  

In June 2001, a videoconference hearing was held before the 
undersigned, who was appointed by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2001); 
38 C.F.R. § 20.700(e) (2000).  A transcript of the hearing is 
of record.  

In June 2001, the veteran's representative indicated that the 
veteran wished to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  Entitlement 
to service connection for PTSD has been previously denied, 
and the June 2001 claim to reopen has not yet been addressed 
by the RO.  It is referred to the RO for appropriate action.  


REMAND

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

In connection with the veteran's claim of entitlement to 
service connection for a psychiatric disorder claimed as 
secondary to Agent Orange exposure, the veteran should be 
informed of the information and evidence necessary to support 
his claim.  Psychiatric disorders, including manic depressive 
disorder, are not among the diseases that are associated with 
exposure to Agent Orange (see 38 C.F.R. § 3.309(e)).  
Furthermore, unless the veteran develops some disability that 
is presumed to be associated with exposure to Agent Orange, 
he cannot be presumed to have been exposed to Agent Orange 
(see 38 C.F.R. § 3.307(a)(6)(iii)).

When asked at his Board hearing whether any doctor has told 
him that his manic depressive disorder is caused by exposure 
to Agent Orange, the veteran did not answer the question 
directly, but he did not say that any treating doctor has 
told him that his manic depressive disorder is related to 
exposure to Agent Orange.  On remand, the veteran should be 
given another opportunity to provide that information.  He 
should be asked whether any doctor who has treated him has 
told him that his manic depressive disorder is caused by 
exposure to Agent Orange, and, if so, to provide the name, 
address, and a release for the treating records of that 
doctor.  He should also be advised that he may submit a 
statement from the doctor addressing that question, i.e., 
whether manic depressive disorder is related to exposure to 
Agent Orange, and that the medical statement should include a 
complete rationale for the opinion.

If such an opinion is received, it will be necessary to 
determine whether the veteran was, in fact, exposed to Agent 
Orange, as manic depressive disorder is not one which permits 
a presumption of exposure.  Therefore, if, and only if, a 
competent medical opinion positing a nexus between Agent 
Orange exposure and the veteran's current manic depressive 
disorder is received, the RO should undertake to determine 
whether the veteran's service aboard the U.S.S. Cabildo 
involved exposure to Agent Orange.  The veteran testified 
that the ship was sprayed on one occasion when it had gone up 
a river in Vietnam.  He should be asked to provide the date 
of that occurrence as nearly as possible.  If the veteran is 
able to provide an approximate date of the incident, that 
information should be directed to the appropriate records 
repository in an effort to confirm whether the ship was 
sprayed with Agent Orange, or was in an area being sprayed, 
on the date identified by the veteran.

With respect to the claim of entitlement to pension, in the 
course of his 2001 hearing before the Board, the veteran 
indicated that he has been receiving ongoing treatment for 
his psychiatric disorders at the Jackson, Mississippi, VA 
Medical Center (VAMC) and at the Weems Community Mental 
Health Center in Meridian, Mississippi.  The most recent 
medical records in the claims file are dated in 1998.  As the 
changes enacted by the VCAA require that VA "shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies . . 
. ," the RO must develop and readjudicate the veteran's 
claim in accordance with that Act.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
Complete copies of the veteran's VA records from 1998 to the 
present should be obtained.  Further, the veteran should be 
given the opportunity to provide a release with adequate 
information to request copies of the Weems Center's complete 
records concerning the veteran and the records of any other 
private medical provider that has treated the veteran.  

Second, the evidence of record reflects that the veteran has 
been under a disability as defined by the Social Security Act 
since 1996.  Determinations of the Social Security 
Administration are based on different laws and regulations 
than those applicable to VA benefits, and Social Security 
determinations are not binding on VA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Nevertheless, such 
determinations are highly probative, and in this case, the 
veteran's Social Security records would be pertinent to the 
issue of entitlement to pension on appeal.  It would 
therefore be helpful to have this information for the proper 
assessment of the veteran's disability picture and 
adjudication of his claim.  Massey v. Brown, 7 Vet. App. 204 
(1994).

Furthermore, in connection with an earlier claim, the veteran 
identified Dr. Jan Boggs and a treatment date of July 30, 
1992.  The RO wrote to Dr. Boggs and requested the veteran's 
treatment records.  In December 1992, the RO received a 
response from Dr. Boggs stating that those records must be 
requested from Disability Determination Services, State of 
Mississippi.  Although the RO wrote to DDS to request those 
records, no response is of record.  Accordingly, the RO 
should again request from DDS the treatment or examination 
report prepared by Dr. Boggs in July 1992, and any other 
medical or disability determination records.  If a release 
from the veteran is required for those records, a current 
release should be requested from the veteran.

Finally, the veteran essentially contends that he is unable 
to obtain or maintain employment due to his nonservice-
connected disabilities.  Although he has emphasized the 
disabling nature of his psychiatric disorders, he has also 
claimed to have other medical disabilities in the past, 
including eczema and hyperkeratotic lesions of the feet, and 
the residuals of a left wrist injury.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held that 
"[b]efore a permanent and total disability evaluation can be 
awarded, an evaluation must be performed under the Schedule 
for Rating Disabilities to determine the percentage 
impairment caused by each disability."  Id. at 390.  
Therefore, after all his treatment records have been 
obtained, the veteran should be afforded a VA psychiatric 
examination to determine the severity of his psychiatric 
disorder(s) and a general medical examination to determine 
the level of impairment of any other disability.  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain all 
hospitalization and treatment records 
pertaining to the veteran from the 
Jackson, Mississippi, VAMC and any other 
facility identified by the veteran as 
possessing pertinent records from 
December 1998.  Any necessary 
authorizations for the release of private 
medical records should be requested from 
the veteran.  If any request for private 
treatment records is unsuccessful, the RO 
should undertake appropriate notification 
action.  38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631-
32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(e)).

2.  Request from Disability Determination 
Services of the State of Mississippi, the 
report of Dr. Jan Boggs dated in July 
1992, and any other medical or 
administrative records relating to a 
claim filed by the veteran on or about 
that time.  If a release from the veteran 
is required in order to request those 
records, ask the veteran to provide a 
current release.  Undertake appropriate 
follow-up and notification if the records 
are not received.  See 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).

3.  Ask the veteran whether any doctor who 
has treated him for manic depressive 
disorder has expressed the opinion that 
his manic depressive disorder is due to 
exposure to Agent Orange, and, if so, to 
give the doctor's name, address, and a 
release for the doctor's treatment records 
of the veteran.  If a doctor has expressed 
such an opinion, tell the veteran that he 
may present a statement from the doctor to 
that effect and providing a medical 
rationale for the opinion and stating the 
basis on which the doctor determined that 
the veteran had been exposed to Agent 
Orange.  Allow an appropriate period of 
time for response.

If the veteran provides a release for and 
adequately identifies treatment records, 
request the records, and associate any 
response with the claims file.

4.  If, and only if, the veteran provides 
a medical opinion associating his manic 
depressive disorder with exposure to Agent 
Orange, undertake appropriate development 
to determine whether the veteran was, in 
fact, exposed to Agent Orange while in 
military service.  Ask the veteran to 
provide the approximate date on which the 
incident of spraying of the ship occurred, 
as well as the location of the ship at 
that time.  Then contact the appropriate 
records repository, to include the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), to determine 
whether there is any verification that the 
ship on which the veteran served was 
sprayed with Agent Orange or was in an 
area being sprayed with Agent Orange while 
the veteran was present on the ship.  
Associate any response with the claims 
file.

5.  The RO should contact the Social 
Security Administration and request copies 
of the decision awarding the veteran 
disability benefits and all documents 
considered in connection with the decision 
granting the veteran's claim for 
disability benefits.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001) are fully complied with 
and satisfied.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

7.  Upon completion of the above to the 
extent possible, the RO should schedule 
the veteran for appropriate examinations 
to identify, and evaluate, all 
disabilities.  These examinations should, 
at a minimum, include a psychiatric 
examination and a general medical 
examination.  All indicated tests and 
studies should be done.  The RO should 
notify the veteran of the consequences of 
failing to report for the examinations.  
The veteran's claims folder is to be made 
available to the examiners for review 
prior to this examination.  The 
examiner(s) should render an opinion as 
to the severity of each disability found 
and the effect each disability has, 
whether singularly or in combination, on 
the veteran's employability.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The medical 
rationale for each opinion should be 
provided, citing the objective medical 
findings leading to the conclusion.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  

The psychiatric examiner should address 
whether it is at least as likely as not 
that the veteran's manic depressive 
disorder is associated with any disease 
or injury in service, to include Agent 
Orange exposure, if Agent Orange exposure 
is shown.  

8.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

9.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


